Mr. Justice yohnstm
delivered the opinion of the court.
I am not aware that there is any exception to the rule, that a party shall not be a witness in his own cause, but in cases where there exists a statutary provision expressly-authorizing it, and in the cases of merchants, shop-keepers, &c. The ordinance on which this prosecution is founded requires that the party shall prove to the satisfaction of one of the city wardens that urgent causes compelled him so to ride, &c. But the mode of proof is not pointed out, and It follows that the common law mock *334must be adopted, which excludes the party himself from being a witness.
Toomer, for the motion.
Crafts and Eckhard, contra.
The motion is therefore granted.
Justices Bay, Colcock, Richardson, Huger and Noti, concurred.